DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11, 12, & 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaplin (GB Patent No. 526,648).  
Regarding claim 1
	Chaplin teaches an emergency door (See page 1, lines 9-19 & figures 1-5, ref # 10 & 11) positionable in an exit opening of an aircraft, (See page 1, lines 24-26, page 3, lines 28-36, & figures 1-5, ref # 12) the exit opening defined by a door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) having a lower wall, two side walls at opposed ends of the lower wall and extending upwardly therefrom, and an upper wall extending between the side walls at an upper end of the side walls, (See figures 1-5, ref # 13) the emergency door (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) comprising: door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) mountable to the lower wall to be spaced apart therealong between the side walls, (See figures 2 & 4) each door support (See page 3, lines 37-63 & figures 1-5, ref # 14) having a base portion mountable to the lower wall and extending upwardly from the base portion into the opening to a pivot point, (See page 3, lines 37-63 & figures 1-5, ref # 14) a first pivot axis (See page 3, lines 37-63 & figures 1-5, ref # 14) being defined between the pivot points of the door supports; (See page 3, lines 37-63 & figures 1-5, ref # 14) a block (See page 3, lines 73-93 & figures 1-5, ref # 32) mountable to the lower wall to extend therefrom into the exit opening, the block (See page 3, lines 73-93 & figures 1-5, ref # 32) being offset from a center of the lower wall; (See page 3, lines 73-93; provided at intervals) and a door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) mountable within the exit opening to the door supporting structure, (See page 3, lines 28-36 & figures 1-5, ref # 13) and pivotally mountable to the door supports, (See page 3, lines 37-63 & figures 1-5, ref # 14) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) having a release (See page 3, lines 64-72 & 94-106, figures 1-5, ref # 26) to unlock the door body (See page 3, lines 64-72 & 94-106, figures 1-5, ref # 10 & 11) from the door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) to pivot the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) at least into the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) about the first pivot axis (See page 3, lines 37-63 & figures 1-5, ref # 14) from an initial position in which the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is within the exit opening and away from the initial position until the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is disengaged (See figure 4) from the door supports, (See page 3, lines 37-63 & figures 1-5, ref # 14) a bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) abutting against the block (See page 3, lines 73-93 & figures 1-5, ref # 32) to define a removal pivot point, (See page 3, lines 73-93 & figures 1-5, ref # corner of 32) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) being pivotable about the removal pivot point (See page 3, lines 73-93 & figures 1-5, ref # corner of 32) to remove the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) from the exit opening.  (See figures 1-5)  

Regarding claims 4 & 11
	Chaplin teaches wherein a distance from the lower wall to a top wall of the block (See page 3, lines 73-93 & figures 1-5, ref # 32) is greater than a distance from the lower wall to the pivot point (See page 3, lines 37-63 & figures 1-5, ref # 14) of each of the door supports.  (See page 3, lines 37-63 & figures 1-5, ref # 14)  

Regarding claims 5 & 12
	Chaplin teaches wherein each of the pivot points (See page 3, lines 37-63 & figures 1-5, ref # 14) of the door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) is defined by an engagement of a slot (See page 3, lines 37-63 & figures 1-5, ref # 14) with a pin, (See page 3, lines 37-63 & figures 1-5, ref # 15) the slot (See page 3, lines 37-63 & figures 1-5, ref # 14) being on one of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) and each door support, (See page 3, lines 37-63 & figures 1-5, ref # 14) and the pin (See page 3, lines 37-63 & figures 1-5, ref # 15) being on the other of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) and each door support.  (See page 3, lines 37-63 & figures 1-5, ref # 14)  

Regarding claims 6 & 14
	Chaplin teaches wherein the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) has a peripheral flange, (See page 3, lines 28-36 & figures 1-5, ref # 10) the peripheral flange (See page 3, lines 28-36 & figures 1-5, ref # 10) in the initial position being abuttable against the door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) such that rotation of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) toward an exterior of the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) is blocked.  (See page 3, lines 37-63 & figure 1, ref # 18) 

Regarding claims 7 & 15
	Chaplin teaches wherein the block (See page 3, lines 73-93 & figures 1-5, ref # 32) is in contact with the bottom portion of the door body (See figures 1-5, ref # 10 & 11) in the initial position.  

Regarding claim 8
	Chaplin teaches an aircraft, (See page 3, lines 28-36 & figures 1-5, ref # 12) comprising: a fuselage (See page 3, lines 28-36 & figures 1-5, ref # 12) including a door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) defining an exit opening, the door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) having a lower wall, two side walls at opposed ends of the lower wall and extending upwardly therefrom, and an upper wall extending between the side walls at an upper end of the side walls; (See figures 1-5, ref # 13) door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) secured to the lower wall and spaced apart therealong between the side wall, each of the door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) having a base portion secured to the lower walls and extending upwardly from the base portion into the exit opening to a pivot point, (See page 3, lines 37-63 & figures 1-5, ref # 14) a first pivot axis (See page 3, lines 37-63 & figures 1-5, ref # 14) being defined between the pivot points (See page 3, lines 37-63 & figures 1-5, ref # 14) of the door supports;  (See page 3, lines 37-63 & figures 1-5, ref # 14) 12a block (See page 3, lines 73-93 & figures 1-5, ref # 32) secured to the lower wall to extend therefrom into the exit opening, (See figures 1-5) the block (See page 3, lines 73-93 & figures 1-5, ref # 32) being offset from a center of the lower wall; (See page 3, lines 73-93; provided at intervals) and an emergency door (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) having a door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) received within the exit opening to the door supporting structure, (See page 3, lines 28-36 & figures 1-5, ref # 13) and pivotally mounted to the door supports, (See page 3, lines 37-63 & figures 1-5, ref # 14) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) having a release (See page 3, lines 64-72 & 94-106, figures 1-5, ref # 26) to unlock the door body (See page 3, lines 64-72 & 94-106, figures 1-5, ref # 10 & 11) from the door supporting structure (See page 3, lines 28-36 & figures 1-5, ref # 13) to pivot the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) at least into the aircraft, (See page 3, lines 28-36 & figures 1-5, ref # 12) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) being pivotable about the first pivot axis (See page 3, lines 37-63 & figures 1-5, ref # 14) from an initial position in which the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is within the opening and away from the initial position until the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is disengaged (See figure 4) from the door supports, (See page 3, lines 37-63 & figures 1-5, ref # 14) a bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) abutting against the block (See page 3, lines 73-93 & figures 1-5, ref # 32) to define a removal pivot point, (See page 3, lines 73-93 & figures 1-5, ref # corner of 32) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) being pivotable about the removal pivot point (See page 3, lines 73-93 & figures 1-5, ref # corner of 32) to remove the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) from the exit opening.  (See figures 1-5)  

Regarding claim 16
	Chaplin teaches a method of opening an emergency door (See page 1, lines 9-19 & figures 1-5, ref # 10 & 11) received within an exit opening defined by a door supporting structure (See page 1, lines 9-19 & figures 1-5, ref # 13) of an aircraft, (See page 1, lines 9-19 & figures 1-5, ref # 12) the method comprising: unlocking (See page 3, lines 64-72 & 94-106, figures 1-5, ref # 26) the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) from the door supporting structure; (See page 1, lines 9-19 & figures 1-5, ref # 13) pivoting the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) about a first axis (See page 3, lines 37-63 & figures 1-5, ref # 14) defined by door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) pivotably supporting the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) from an initial position in which the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is within the opening; pulling the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) inwardly into the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) to disengage the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) from the door supports; (See page 3, lines 37-63 & figures 1-5, ref # 14) and pulling the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) further inwardly into the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) while rotating the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) about an upright axis.  (See page 3, lines 73-93 & figures 1-5, ref # corner of 32)  

Regarding claim 17
	Chaplin teaches wherein pulling the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) inwardly into the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) includes lifting a bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) away from a lower wall of the door supporting structure.  (See page 3, lines 37-63 & figures 1-5, ref # 14)  

Regarding claim 18
	Chaplin teaches wherein lifting the bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) includes abutting the bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) against a block (See page 3, lines 73-93 & figures 1-5, ref # 32) secured to the lower wall of the door supporting structure.  (See page 3, lines 37-63 & figures 1-5, ref # 14)  

Regarding claim 19
	Chaplin teaches wherein abutting the bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) against the block (See page 3, lines 73-93 & figures 1-5, ref # 32) includes abutting the bottom portion of the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) against a top extremity of a top wall (See page 3, lines 73-93 & figures 1-5, ref # corner of 32) of the block.  (See page 3, lines 73-93 & figures 1-5, ref # 32)  

Regarding claim 20
	Chaplin teaches wherein pulling the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) inwardly into the aircraft (See page 3, lines 28-36 & figures 1-5, ref # 12) includes rotating the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) solely about the first axis (See page 3, lines 37-63 & figures 1-5, ref # 14)such that the door body (See page 3, lines 28-36 & figures 1-5, ref # 10 & 11) is simultaneously disengaged (See figure 4) from both of the door supports.  (See page 3, lines 37-63 & figures 1-5, ref # 14)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin (GB Patent No. 526,648) as applied to claims 1 & 8 above, and further in view of Chaplin (GB Patent No. 526,648).  
Regarding claims 2 & 9
	Chaplin teaches wherein the door supports (See page 3, lines 37-63 & figures 1-5, ref # 14) are configured to partition the lower wall into side portions extending between each door support (See page 3, lines 37-63 & figures 1-5, ref # 14) and a nearest one of the side walls, and a central portion extending between the door supports, (See page 3, lines 37-63 & figures 1-5, ref # 14) the block (See page 3, lines 73-93 & figures 1-5, ref # 32) being positionable on the lower wall.  (See figures 1-5)  
	Chaplin is silent about the block being positionable on the lower wall in one of the side portions of the lower wall.  
	However, Chaplin teaches the block is placed in intervals on the lower wall.  (See page 3, lines 73-93 & figures 1-5, ref # 32)  
	Further, the blocks would either be placed in the side portions of the lower wall, the center portion of the lower wall between the door supports, or both and the sides and center portions in order to support the door.  There are a limited number of possible solutions with a reasonable expectation of success.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a block being positionable on the lower wall in one of the side portions of the lower wall, since there is a limited number of possible solutions with a reasonable expectation of success.  (See MPEP 2144.05 II B)  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin (GB Patent No. 526,648) as applied to claim 8 above, and further in view of Childress et al. (US Patent No. 9,868,505 B2).  
Regarding claim 13
	Chaplin teaches further comprising a cabin (See page 1, lines 9-26, page 3, lines 28-36, & figures 1-5, ref # 12) defined by the fuselage, (See page 1, lines 9-26, page 3, lines 28-36, & figures 1-5, ref # 12) a floor within the cabin (See page 1, lines 9-26, page 3, lines 28-36, & figures 1-5, ref # 12) secured to the fuselage, (See page 1, lines 9-26, page 3, lines 28-36, & figures 1-5, ref # 12) and at least one seat in the cabin (See page 1, lines 9-26, page 3, lines 28-36, & figures 1-5, ref # 12) being secured to the floor.  (See page 1, lines 9-26, page 3, lines 28-36, there is at least a pilot onboard since there is an emergency exit and the pilot would need a seat, the seat would be attached to the bottom of the cabin which would be the floor of the cabin)  
	Chaplin is silent about a portion of the at least one seat disposed in front of the emergency door, the door body being pivotable into the cabin about the removal pivot point to bypass the portion of the at least one seat and remove the door body from the exit opening.  
	However, Childress teaches wherein a cabin (See figures 1, 2, & 4-7) defined by the fuselage, (See figures 1, 2, & 4-7) a floor (See figures 1, 2, & 4-7, ref # 14) within the cabin secured to the fuselage, (See figures 1, 2, & 4-7) and at least one seat (See figures 1, 2, & 4-7, ref # 30’) in the cabin being secured to the floor, (See figures 1, 2, & 4-7, ref # 14) a portion of the at least one seat (See figures 1, 2, & 4-7, ref # 30’) disposed in front of the emergency door, (See figures 1, 2, & 4-7, ref # 18) the door body (See figures 1, 2, & 4-7, ref # 18) being pivotable into the cabin about the removal pivot point to bypass the portion of the at least one seat (See figures 1, 2, & 4-7, ref # 30’) and remove the door body (See figures 1, 2, & 4-7, ref # 18) from the exit opening.  (See figures 2 & 5-7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a portion of the at least one seat disposed in front of the emergency door, the door body being pivotable into the cabin about the removal pivot point to bypass the portion of the at least one seat and remove the door body from the exit opening as taught by Childress in the aircraft of Chaplin, so as to remove the emergency exit door.  

Allowable Subject Matter
Claims 3 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 & 10, 
The prior art does not disclose or suggest the claimed “a height of the block defined from the lower wall to the top wall varying between the inner and outer walls, the height of the block being greater at the inner wall than at the outer wall” in combination with the remaining claim elements as set forth in claims 3 & 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Poccard (FR Pub No. 2,696,706) discloses an aircraft and method, a fuselage, a door, a door supporting structure, door supports, a first pivot axis, and rotating until the door is disengaged from the door supports.  The reference Childress et al. (US Patent No. 9,611,042 B1) discloses the same figures and specification as the Childress reference used above.  The reference Whittle (US Patent No. 4,787,577) discloses an aircraft and method, a fuselage, a door, an exit opening, a door supporting structure w/lower, side, and upper walls, door supports, a first pivot axis, a rolling block, disengaging the door from the door supports as the door pivots about the first pivot axis, and rolling the door away from opening with the roller block.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647